Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    June 29, 2016

The Court of Appeals hereby passes the following order:

A16A1826. KENNETH DOBSON et al. v. SINCLAIR OCONEE REALTY,
    INC.

      Following an adverse ruling in magistrate court, the defendants Kenneth and
Trina Dobson appealed to the superior court. The parties subsequently settled the
dispute. After the defendants refused to dismiss their claims, the plaintiff moved to
enforce the settlement agreement and for attorney fees. On June 3, 2015, the superior
court entered its final order in the matter, and the defendants filed a notice of appeal.
We, however, lack jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” (Punctuation omitted.) Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d
333) (2003); see also OCGA § 5-6-35 (a) (1).1 The defendants’ failure to follow the
proper appellate procedures deprives us of jurisdiction over this appeal, which is
hereby DISMISSED.




      1
        On August 2, 2015, the defendants filed an application for discretionary
appeal, which was dismissed as untimely. See Kenneth Dobson, et al. v. Sinclair
Oconee Realty, Inc., Case No. A15D0536 (Dismissed September 3, 2015).
Court of Appeals of the State of Georgia
                                     06/29/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.